USDC IN/ND case 3:20-cv-00367-RLM-MGG document 17 filed 06/14/21 page 1 of 5


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 CHRISTOPHER L. SMITH,

              Plaintiff,

                    v.                       CAUSE NO. 3:20-CV-367-RLM-MGG

 BUCKMAN, et al.,

              Defendants.

                              OPINION AND ORDER

      Christopher L. Smith, a prisoner without a lawyer, is proceeding in this case

“against Sargent Buckman and Officer Crocket in their individual capacities for

compensatory, and punitive damages, for using excessive force against Mr. Smith on

January 4, 2020, in violation of the Eighth Amendment[.]” ECF 5 at 3. Last November

18, the defendants moved for summary judgment because Mr. Smith didn’t exhaust

his administrative remedies before filing suit. ECF 13. With the motion, the

defendants provided Mr. Smith the notice required by N.D. Ind. L.R. 56-1(f). ECF 15.

Copies of Federal Rule of Civil Procedure 56 and Northern District of Indiana Local

Rule 56-1 were attached to the notice.

      Under Local Rule 56-1(b)(1), “[a] party opposing [a summary judgment] motion

must, within 28 days after the movant serves the motion, file and serve (A) a response

brief; and (B) any materials that the party contends raise a genuine dispute.” This

deadline passed over five months ago, and Mr. Smith hasn’t responded.
USDC IN/ND case 3:20-cv-00367-RLM-MGG document 17 filed 06/14/21 page 2 of 5


      Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Federal

Rule of Civil Procedure 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable [factfinder] could [find] for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a

genuine issue of material fact exists, the court must construe all facts in the light

most favorable to the non-moving party and draw all reasonable inferences in that

party’s favor. Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003). A party opposing a

properly supported summary judgment motion can’t rely merely on allegations or

denials in its own pleading, but rather must “marshal and present the court with the

evidence she contends will prove her case.” Goodman v. Nat’l Sec. Agency, Inc., 621

F.3d 651, 654 (7th Cir. 2010). “[I]nferences relying on mere speculation or conjecture

will not suffice.” Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir.

2009). Summary judgment “is the put up or shut up moment in a lawsuit . .

..” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

      “If a party . . . fails to properly address another party’s assertion of fact as

required by Rule 56(c), the court may . . . consider the fact undisputed for purposes of

the motion . . ..” Fed. R. Civ. P. 56(e). Because Mr. Smith hasn’t responded to the

defendants’ summary judgment motion, he hasn’t properly addressed the defendants’

assertions of fact and the court accepts these facts as undisputed:

             1. Plaintiff, Christopher L. Smith, IDOC number 999093, is incarcerated
      at Indiana State Prison. (Ex. A, ¶ 8.)




                                           2
USDC IN/ND case 3:20-cv-00367-RLM-MGG document 17 filed 06/14/21 page 3 of 5


              2. Plaintiff brings an Eighth Amendment excessive force claim against
      Defendants for conduct which purportedly occurred on January 4, 2020. (ECF
      5 at 1.)
              3. An offender grievance program is in place at Indiana State Prison.
      (Ex. A, ¶ 5.) The grievance program is intended to promote prompt and
      effective resolution of a broad range of issues or complaints offenders may
      have. (Ex. A, ¶ 6.)
              4. The grievance procedure which was in place on January 4, 2020 was
      the Offender Grievance Process, Policy and Administrative Procedure 00-02-
      301, effective October 1, 2017 (“Process”). (Ex. A, ¶¶ 9-10; Ex. B at 1.)
              5. The Process is made freely and openly available to Plaintiff at Indiana
      State Prison’s law library, and information about the process is made known
      to all offenders. (Ex. A ¶¶ 20-22.)
              6. The grievance process begins with the informal resolution process.
      (Ex. A ¶¶ 11-14; Ex. B at 8-9.) The offender must attempt to resolve his
      complaint informally by contacting an appropriate staff member prior to
      submitting a
      formal grievance. Id.
              7. Upon completing the informal stage, the offender is next required to
      progress through the formal levels. The formal grievance process consists of
      three steps, in the following order:
              a) A formal attempt to solve a problem or concern following
              unsuccessful attempts at informal resolution;
              b) A written appeal to the Warden/designee; and
              c) A written appeal to the Department Grievance Manager.
      (Ex. A ¶¶ 12-18; Ex. B at 9-13.)
              8. The successful exhaustion of the grievance process requires an
      offender to timely complete each step or level of the Offender Grievance
      Process. (Ex. A, ¶ 13.) An offender must use the proper grievance form within
      the timeframe outlined in the Offender Grievance Process. Id.
              9. An attempt at informal resolution followed by the submission of a
      formal offender grievance, an appeal of that formal grievance to the
      Warden/designee, and a written appeal to the Department Grievance Manager
      are each necessary steps that must be completed before the grievance process
      is exhausted. (Ex. A, ¶ 14.)
              10. Grievable issues include, but are not limited to, staff treatment,
      actions of individual staff, and any other concerns relating to conditions of care
      or supervision. (Ex. A, ¶ 19.)
              11. IDOC’s institutional records for Plaintiff show that he attempted to
      submit a formal grievance on January 27, 2020, in association with alleged
      conduct which purportedly occurred on January 4, 2020. (Ex. A, ¶ 27.)
              12. An offender wishing to submit a grievance on an issue that he or she
      has been unable to resolve informally must complete State Form 45471,




                                           3
USDC IN/ND case 3:20-cv-00367-RLM-MGG document 17 filed 06/14/21 page 4 of 5


      “Offender Grievance,” no later than ten (10) business days from the date of the
      incident giving rise to the complaint. (Ex. A, ¶ 15.)
             13. To be timely and proper, Plaintiff needed to submit his formal
      grievance attempt by January 17, 2020, ten (10) business days subsequent
      from the alleged date of incident, January 4, 2020. (Ex. A, ¶ 32.)
             14. Plaintiff’s formal grievance attempt was returned by Indiana State
      Prison’s Grievance Specialist on January 30, 2020. (Ex. A, ¶¶ 28, 33.)
             15. The stated reason for denial was: “You have submitted the form too
      late and have not shown any good reason for the delay. Grievance forms must
      be submitted within the time limits set out in Policy and Administrative
      Procedure 00-02-301.” (Ex. A, ¶ 33.)
             16. Plaintiff did not appeal the return of his formal grievance. (Ex. A, ¶
      26; Ex. C.)
             17. Absent accepted formal grievances and associated appeals, there is
      no institutional record of compliance with IDOC’s grievance policies by
      Plaintiff in relation to his excessive force claim. (Ex. A, ¶¶ 26, 35; Ex. C.)

ECF 14 at 2-5 (brackets in original).

      Prisoners are prohibited from bringing an action in federal court “until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “[A]

suit filed by a prisoner before administrative remedies have been exhausted must be

dismissed; the district court lacks discretion to resolve the claim on the merits, even

if the prisoner exhausts intra-prison remedies before judgment.” Perez v. Wisconsin

Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999) (emphasis added). “Failure to exhaust

is an affirmative defense that a defendant has the burden of proving.” King v.

McCarty, 781 F.3d 889, 893 (7th Cir. 2015). The court of appeals has taken a “strict

compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir.

2006). “To exhaust remedies, a prisoner must file complaints and appeals in the place,

and at the time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2002).




                                          4
USDC IN/ND case 3:20-cv-00367-RLM-MGG document 17 filed 06/14/21 page 5 of 5


      The undisputed facts show that the claims raised in this lawsuit were grievable

and that Mr. Smith didn’t file any timely formal grievances about the issues. As a

result, Mr. Smith didn’t exhaust the available administrative remedies before he filed

this lawsuit. Summary judgment must be granted.

      For these reasons, the court:

      (1) GRANTS the summary judgment motion (ECF 13); and

      (2) DIRECTS the clerk to enter judgment in favor of the defendants and

against Mr. Smith.

      SO ORDERED on June 14, 2021


                                              s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          5
